ACCEPTED
                                                                                                    03-14-00492-CV
                                                                                                           4088598
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                    DouGLAS R. LITTLE                                         2/10/2015 11:41:19 AM
                                                                                                   JEFFREY D. KYLE
                                           ATTORNEY AT LAW                                                   CLERK
                                    THE LYRIC CENTRE, SUITE 900
                                         440 LOUISIANA STREET
                                        HOUSTON, TEXAS 77002
                                                                             RECEIVED IN
713.275.2069                                                           3rd COURT    OF APPEALS
                                                                              . doug@douglasrlittle.com

                                                                            AUSTIN, TEXAS
                                                                       2/10/2015 11:41:19 AM
                                        January 28, 2015                   JEFFREY D. KYLE
                                                                                  Clerk

   VIA EXPRESS MAIL

   Jeffrey D. Kyle
   Clerk, Third Court of Appeals
   Post Office Box 12547
   Austin, Texas 78711-2547

           Re:     Brown v.     Hegar    (Combs)    and Paxton    (Abbott);   No.     03-14-
                   00492-CV

    Dear Mr. Kyle:

             AS directed by the Court's letter of January 22, 2015,
   Appellant W. Robert Brown submits three bound paper copies of his
   Appellant's Brief, the only brief he has filed in this case.

              Additionally, please note the new address for my firm,
    shown above.

                   Thank you for your attention.




    DRL/bms

    Enclosures·

    cc:        Mr. Charles K. Eldred
               w/o enclosures